Winborne, J.
In the light of the facts shown in the record on this appeal, the evidence of salary plaintiff received as a teacher in the year 1932 is incompetent and should have been excluded.
In actions such as this for injuries by negligence, the plaintiff is entitled to recover the reasonable present value of his diminished earning, power in the future. Fry v. R. R., 159 N. C., 357, 74 S. E., 971; Johnson v. R. R., 163 N. C., 431, 79 S. E., 690; Brown v. Mfg. Co., 175 N. C., 201, 95 S. E., 168.
Hence, as a general rule, on the issue of damages, evidence of earning capacity of plaintiff before and after his injury is competent and material. Wallace v. R. R., 104 N. C., 442, 10 S. E., 552; Rushing v. R. R., 149 N. C., 158, 62 S. E., 890; Ridge v. R. R., 167 N. C., 510, 83 S. E., 762; Beaver v. Fetter, 176 N. C., 334, 97 S. E., 145; Ledford v. Lumber Co., 183 N. C., 614, 112 S. E., 421.
The purpose in admitting evidence of earnings from past employment in any case is to enable the jury to determine what the future earnings, would have been but for the injury. Any earnings from such employment which may fairly and legitimately throw light upon what the probable future earnings would have been is admissible for that purpose. There seems to be no fixed rule as to time in such inquiry, but the past employment must be sufficiently related to the probable future employment of the plaintiff to be reasonably considered as a guide for determining his future earnings. Wells-Fargo Co. v. Benjamin, Court of Civil Appeals of Texas, 165 S. W., 120, 17 C. J., 904.
Applying these principles to the factual situation of the case in hand,, the earnings of plaintiff as a teacher in 1932 do not fairly and legitimately throw light upon and cannot be reasonably accepted by the jury *471as a guide for determining wbat ber future earnings as a teaeber would bave been if sbe bad not been injured in 1938.
Whether sbe would bave possessed tbe qualifications and been able to meet tbe educational requirements for a teacher’s certificate of tbe grade sbe says will be required in 1940, rested in uncertainty and in tbe realm of speculation. See Carpenter v. Power Co., 191 N. C., 130, 131 S. E., 400. As in tbat case, tbe admission of tbe evidence cannot be beld as harmless error, for here tbe court, in stating in tbe charge to tbe jury tbe contentions of plaintiff, specifically called attention in this language to tbe past employment and earnings of plaintiff as a teacher: “Her contention being tbat previous to tbe time in question sbe bad been teaching school, and tbat at tbe immediate time sbe was preparing herself for a high certificate which would bave permitted ber to resume ber ■occupation of teaching, and tbat from it sbe could bave made a substantial salary, a salary in tbe neighborhood of $70.00 to $80.00 a month.”
As there must be a new trial, other assignments are not considered as they may not then recur.
For error designated, let there be a-
New trial.